Exhibit 10.1

CONFIDENTIAL TRANSITION AGREEMENT AND RELEASE

This Confidential Transition Agreement and Release (this “Agreement”) is entered
into by and between John Stuart (“Executive”) and Irvine Sensors Corporation
(the “Company” or “Irvine Sensors”). Capitalized terms used but not defined in
this Agreement shall have the meanings ascribed to them in the Employment
Agreement between the Company and the Executive effective December 23, 2010, a
copy of which is attached to and incorporated within this Agreement (Exhibit A,
the “Employment Agreement”).

RECITALS

A. Executive was the Senior Vice President of Finance, Chief Financial Officer,
Secretary, Treasurer, principal financial officer and principal accounting
officer of Irvine Sensors. Executive has resigned from his positions as the
Chief Financial Officer, Secretary, principal financial officer and Treasurer
effective as of October 25, 2011 and will be transitioning from the Company,
beginning on the Effective Date and ending his employment by retiring on
December 31, 2011 (the “Retirement Date”).

B. Executive holds the following outstanding options to purchase shares of the
Company’s or its subsidiary’s Common Stock as indicated below (collectively the
“Options”), which Options were granted under the Company’s equity plans
identified below:

 

No.

   Grant
Date      Original No. of
Option Shares
(post splits) (1)      Exercise
Price      Option
Shares
Previously
Exercised      Option Shares
Vested and
Outstanding as
of the
Retirement
Date (2)     

Equity Plan Covering Option

   Option
Subject to
Ordinary
Retirement    Expiration
Date   1      03/10/11         4,000,000       $ 0.15         0        
4,000,000       2011 Omnibus Incentive Plan    Yes      03/09/21    2     
12/24/10         4,000,000       $ 0.09         0         4,000,000       2010
Non-Qualified Stock Option Plan    Yes      12/23/20    3      08/07/10        
40,000       $ 0.16         20,000         20,000       2006 Omnibus Incentive
Plan    Yes      08/06/20    4      03/05/08         30,000       $ 13.00      
  0         30,000       2006 Omnibus Incentive Plan    Yes      03/04/18    5
     09/20/05         7,500       $ 26.40         0         7,500       2003
Stock Incentive Plan    No      09/19/15    6      03/02/04         15,000      
$ 36.20         0         15,000       2003 Stock Incentive Plan    No     
03/02/14    7      04/16/02         2,400       $ 11.60         0         2,400
      2001 Non Qualified Stock Option Plan    No      04/16/12   

Total ISC Options

     

     8,094,900               8,074,900             iNetworks Option            
         8      05/25/02         250,000       $ 0.01         0         250,000
      iNetworks Corporation 2000 Stock Option Plan    Yes      05/25/12   

 

(1) All option shares are to purchase shares of the Company’s common stock,
except for Option 8, which is an option to purchase shares of common stock of
the Company’s subsidiary, iNetworks Corporation

(2) Gives effect to the acceleration of such options upon Ordinary Retirement in
accordance with this Agreement.



--------------------------------------------------------------------------------

C. Irvine Sensors and Executive (collectively, the “Parties” or each a “Party”)
wish to preserve the goodwill that exists, and resolve all disputes between
them, including but not limited to any matters pertaining to Executive’s
employment with the Company and all claims that could have been asserted up to
and including through the Retirement Date.

AGREEMENT

Based upon the foregoing, and in consideration of the mutual promises contained
in the Agreement, Executive and Irvine Sensors, for its benefit and the benefit
of the Company, the Parties agree as follows:

1. Consideration.

1.1 Effective Date. The “Effective Date” of this Agreement shall be the date of
receipt of this fully executed Agreement from Executive. Executive represents he
has the full power and authority to enter into this Agreement.

1.2 Options/Stock. The Parties agree that Options 1, 2, 3, 4 and 8
(collectively, the “Continuing Options”) are subject to “Ordinary Retirement”
and accordingly, any unvested amounts thereunder will vest in full on the
Retirement Date and shall remain outstanding for the balance of the term of such
Continuing Options notwithstanding the termination of Service of Executive. The
Parties further agree that Options 5, 6 and 7 shall not be subject to Ordinary
Retirement and shall terminate on the close of business on the Retirement Date.
The remaining terms and conditions of the Continuing Options shall remain as set
forth in the original option documentation for such Continuing Options.
Executive agrees that except as set forth above, Executive does not hold or own
other options, warrants or other rights to acquire any securities of equity
interests in the Company or any of its subsidiaries or affiliated companies,,
and agrees that any options in any subsidiaries or affiliated companies that he
may currently own or hold (other than Option 8 above) shall terminate and be
cancelled upon the Retirement Date. Executive also confirms that he does not
hold any outstanding securities or other equity interests in the Company’s
subsidiaries except as follows: 250,000 shares of common stock of iNetWorks
Corporation, 15,000 shares of common stock in MicroSensors, Inc., and 32,500
shares of common stock of RedHawk Vision, Inc.

1.3 Salary and Benefits. The Parties agree that upon the eighth calendar day
following the Effective Date, Executive hereby resigns from any positions he
currently holds with any of the Company’s subsidiaries and related entities.
Subject to Executive’s compliance with the terms and conditions of this
Agreement and provided he has not revoked the Agreement, beginning on the
Effective Date Executive shall continue in employment with the Company as an at
will employee in the position of Senior Vice President of Finance and Chief
Accounting Officer until the Retirement Date at an annual base salary of
$260,000, less applicable payroll withholdings that the Company deems necessary
and advisable (“Base Salary”). Executive’s employment shall terminate at the
close of business on the Retirement Date and on that date, he shall become
entitled to the Severance Benefits set forth in Section 6(e)(i) of the
Employment Agreement, with the exception that the Parties hereby agree that in
lieu of any payments to the Executive under Section 6(e)(i)(4)to continue any
existing healthcare benefits pursuant to COBRA under the Company’s group plans
for the Executive and his immediate family and/or eligible dependents, the
Company shall instead pay Executive on a pre-tax basis a fixed sum of

 

   

    /s/ JJS

  Executive’s Initials

Page 2 of 8



--------------------------------------------------------------------------------

$19,500, in three (3) equal $6,500 payments made on or before January 6,
2012, June 8, 2012 and January 4, 2013. For purposes of clarity, salary
continuation payments made to Executive pursuant to the Employment Agreement and
this Agreement shall be made to Executive over the twenty-four (24) month period
following the Retirement Date, which consists of calendar years 2012 and 2013,
at the rate of $260,000 per annum (for a total of $520,000), less applicable
withholdings that the Company deems necessary and advisable. The Parties
acknowledge that such salary continuation payments shall be reported as income
pursuant to Form W-2. The Parties contemplate that the salary continuation
payments will be made in equal bi-weekly increments concurrent with the
Company’s regular payroll so long as such interval remains the Company’s regular
pay practice. In the event that the Company’s regular pay practice is modified,
the timing of the salary continuation payments will be modified to correspond to
the changed practice, and the amount of each salary continuation payment shall
be recalculated to ensure that the remaining unpaid aggregate salary
continuation obligations are paid in equal increments. As a condition to
receiving any such Severance Benefits, Executive shall provide an additional
release to the Company on or after the Retirement Date in substantially the form
set forth in Section 4 below covering any claims that could have been asserted
up to and through the Retirement Date. As of October 2, 2011, Executive had
31.255 days (250.04 hours) of accrued but unused vacation (“Paid Time Off”).
Executive shall continue to accrue additional vacation and be eligible for sick
and personal time according to the Company’s existing payroll policies for the
period subsequent to October 2, 2011 through the Retirement Date.

1.4 Duties. Until the Retirement Date, Executive shall continue to perform the
following services for the Company:

Working under the direction of the Chief Financial Officer: (a) oversee and
assist in the preparation of monthly financial statements and assist with the
Company’s filings with the Securities and Exchange Commission; (b) summarize and
forecast business activity and financial position; (c) oversee the operation of
accounting and tax activities; (d) ensure timely and accurate reporting of
monthly, quarterly and annual financial statements for operating units;
(e) oversee accounting policies and systems; (f) oversee and assist in the
preparation of various year-end audit schedules and act as primary interface
with outside CPA and legal teams related to audit reporting and compliance
issues.

Executive shall also perform such other lawful duties as may be assigned from
time to time by the Chief Executive Officer or Chief Financial Officer. During
this time, Executive shall work at least five (5) days per week unless Executive
is on approved sick, personal or vacation time.

1.5 Accrued Obligations; Death and Disability. If Executive’s employment with
the Company is terminated for any reason or for no reason, the Company shall pay
to Executive: (i) Executive’s unpaid Base Salary that has been earned through
the termination date of his employment; (ii) Executive’s accrued but unused Paid
Time Off; and (iii) any accrued but unreimbursed business expenses or other
payments that may then be required to be paid to Executive under applicable law.
The provisions of the Employment Agreement relating to Death and Disability
(including without limitation Sections 6(c) and 6(d)) shall apply with equal
force and effect to this Agreement. In the event that the Executive’s employment
is terminated by the Company without reason or for any reason without Cause
(other than upon Death or Disability) or due to the Executive’s resignation for
Good Reason (as defined in the Employment

 

   

    /s/ JJS

  Executive’s Initials

Page 3 of 8



--------------------------------------------------------------------------------

Agreement) prior to the Retirement Date, Executive shall continue to be entitled
to receive the Severance Benefits specified in Section 6(e)(i) of the Employment
Agreement as modified and clarified in Section 1.3 hereof.

2. Confidentiality and References. Except to the extent as otherwise publicly
disclosed in the Company’s filings with the Securities and Exchange Commission,
Executive agrees that he will not disclose to others (i) the fact or terms of
this Agreement, (ii) the amounts referenced in this Agreement, or (iii) the fact
of the payment of these amounts, except that he may disclose such facts to his
attorneys, accountants, insurers or his professional advisors to whom the
disclosure is necessary to effect the purpose for which the professional has
been consulted, provided that the professional agrees to be bound by his
confidentiality provision. Nothing contained in this paragraph shall preclude
Executive from revealing or describing his employment with Irvine Sensors to
prospective employers; provided however, such disclosure shall be limited to the
fact that he was employed by Irvine Sensors, the dates of his employment and the
nature of his job responsibilities, the level of his accomplishments with Irvine
Sensors. Irvine Sensors will agree to code the separation of employment of
Executive to be Retirement. Executive agrees to list Human Resources at Irvine
Sensors as the appropriate person to whom references are directed and all
references will confirm only the dates of employment, position held and annual
salary.

3. Taxes and Fees. Notwithstanding the tax deductions set forth in Paragraph 1.3
above, Executive shall pay in full when due, and shall be solely responsible
for, any and all federal or state income taxes that may be assessed against him
relating to the payments received by Executive as well as all interest or
penalties that may be owed in connection with such taxes. Executive further his
agrees to indemnify and hold harmless Irvine Sensors from any and all claims
related to or arising from his responsibility to pay taxes associated with the
payments set forth herein.

4. Release.

4.1. Release. Executive, on behalf of himself, and his successors, heirs, and
assigns, hereby forever relieves, releases, and discharges Irvine Sensors and
its respective subsidiaries, parents, brother and sister corporations, and
related or affiliated companies, as well as each of their respective past,
present and future officers, directors, administrators, stockholders, employees,
agents, successors, assigns, attorneys and representatives, and any insureds and
insurers of those entities, and any entity owned by or affiliated with any of
the above (hereinafter known collectively as the “Company Parties”), from any
and all claims, debts, liabilities, demands, obligations, liens, promises, acts,
agreements, costs and expenses (including but not limited to attorneys’ fees),
damages, actions, and causes of action, of whatever kind or nature, including
but not limited to any statutory, civil, administrative, or common law claims,
whether known or unknown, suspected or unsuspected, fixed or contingent,
apparent or concealed, arising out of any act or omission occurring before
Executive’s execution of this Agreement, including but not limited to any claims
based on, arising out of, or related to the following: Executive’s application
for employment with Irvine Sensors; federal, state or local laws that prohibit
harassment or discrimination on the basis of race, national origin, religion,
sex, gender, age, marital status, military status, disability, perceived
disability, ancestry, sexual orientation, family and medical leave, or any other
form of harassment or discrimination or related cause of action (including but
not limited to failure to maintain an environment free from

 

   

    /s/ JJS

  Executive’s Initials

Page 4 of 8



--------------------------------------------------------------------------------

discrimination, harassment and retaliation, whistle-blowing protection,
inappropriate comments or touching and/or on or “off-duty” conduct of Irvine
Sensors employees or agents); statutory or common law claims of any kind,
including but not limited to, any alleged violation of Title VII of the Civil
Rights Act of 1964, The Civil Rights Act of 1991, The Americans with Disability
Act of 1990, as amended; the Age Discrimination in Employment Act, as amended;
the Older Workers Benefit Protection Act, as amended; the Workers Adjustment and
Retraining Notification Act, as amended; the Occupational Safety and Health Act,
as amended; the California Fair Employment and Housing Act (Cal. Govt. Code
§ 12900 et seq.), as amended; and claims for wrongful termination; contract,
tort, and property rights, wages, bonuses, severance pay, sick leave, family
leave, liability pay, overtime pay, life insurance, health insurance,
continuation of health benefits (except for any such benefits explicitly
provided hereunder), penalties, fraud, deceit, invasion of privacy, unfair
competition, misrepresentation, defamation, tortious infliction of emotional
distress (whether intentional or negligent), violation of public policy, or any
other common law claim of any kind whatsoever. Executive represents that at the
time of the execution of this Agreement, he suffers from no disability, medical
or serious health condition as defined by the Americans with Disabilities Act or
the Family Medical Leave Act, respectively. Executive represents that he has no
work related injuries and no workers’ compensation claims he intends to bring
against Executive understands that nothing contained in this Agreement will be
interpreted to prevent his from filing a charge with a governmental agency or
participating in or cooperating with an investigation conducted by a
governmental agency. However, Executive agrees he is waiving the right to
monetary damages or equitable relief awarded as a result of any such proceeding.
The Parties agree and acknowledge that the release contained in this Section
does not apply to any vested rights Executive may have under the Irvine Sensors
Corporation Cash or Deferred & Stock Bonus Plan.

4.2. Mistakes in Fact; Voluntary Consent. Executive expressly and knowingly
acknowledges that, after the execution of this Agreement, he may discover facts
different from or in addition to those that he now knows or believes to be true
with respect to the claims released in this Agreement. Nonetheless, this
Agreement shall be and remain in full force and effect in all respects,
notwithstanding such different or additional facts, Executive intends to fully,
finally, and forever settle and release those claims released in this Agreement
and he/she shall not be entitled to set aside this Agreement or be entitled to
recover any damages on that account. In furtherance of such intention, the
release given in this Agreement shall be and remain in effect as a full and
complete release of such claims, notwithstanding the discovery and existence of
any additional or different claims or facts and Executive assumes the risk of
misrepresentations, concealments, or mistakes of fact or law.

4.3. Section 1542 of the California Civil Code. Executive expressly waives any
and all rights and benefits conferred upon him by Section 1542 of the California
Civil Code, which states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

   

    /s/ JJS

  Executive’s Initials

Page 5 of 8



--------------------------------------------------------------------------------

4.4. No Lawsuits. Executive agrees to take any and all steps necessary to insure
that no lawsuit arising out of any claim released herein shall ever be
prosecuted by Executive or on Executive’s behalf in any forum.

5. Disputed Rights. This Agreement represents a settlement and compromise of the
claims that may exist between the Parties and that by entering into this
Agreement, no Party admits or acknowledges the existence of any liability or
wrongdoing, all such liability or wrongdoing being expressly denied. No
provision of this Agreement shall be construed as an admission or concession of
any liability or wrongdoing or of any preexisting liability or wrongdoing.

6. No Disparagement. Executive agrees that he will not knowingly disparage
Irvine Sensors or the Company Parties or otherwise make statements whether or
not such statements are thought to be (or are) true with respect to Irvine
Sensors business or human resources practices, policies and procedures, and
whether or not such statements are made publicly, privately, subject to
confidentiality obligations, or otherwise, which could tend to harm or injure
the personal or business reputation, or business, of the Company Parties.

7. ADEA Waiver. Plaintiff specifically agrees and acknowledges: (a) that his
waiver of rights under this Agreement is knowing and voluntary as required under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et. seq. and the Older
Workers Benefit Protection Act; (b) that he understands the terms of this
Agreement; (c) that Irvine Sensors advises Executive to consult with an attorney
prior to executing this Agreement; (d) that Irvine Sensors has given him a
period of up to twenty-one (21) days within which to consider this Agreement;
(e) that, following his execution of this Agreement, he has seven (7) days in
which to revoke this agreement to this Agreement by hand delivering a written
revocation to the Chief Executive Officer of the Company, and that, if he
chooses not to so revoke, the Agreement shall then become effective and
enforceable and the payments listed above shall then be made to him in
accordance with the terms of this Agreement; and (f) nothing in this Agreement
shall be construed to prohibit Executive from filing a charge or complaint,
including a challenge to the validity of the waiver provision of this Agreement,
with a government agency or the Equal Employment Opportunity Commission or
participating in any investigation conducted by the Equal Employment Opportunity
Commission. However, Executive agrees he is waiving the right to monetary
damages or other equitable or monetary relief (including reinstatement) as a
result of such proceedings.

8. General Provisions. The Parties further represent and agree as follows:

8.1. Independent Advice from Counsel. Each of the Parties has received prior
independent legal advice from legal counsel of such Party’s choice with respect
to the advisability of making the settlement provided for in this Agreement and
with respect to the advisability of executing this Agreement. Each Party shall
bear his or its attorneys’ fees and costs incurred in connection with this
Agreement.

8.2. Non-Reliance on Other Parties. Except for those expressly set forth in this
Agreement, no Party has made any statement or representation to any other Party
regarding a fact relied on by the other Party in entering into this Agreement,
and no Party has relied on any statement, representation, or promise of any
other Party, or of any representative or attorney for any other Party, in
executing this Agreement.

 

   

    /s/ JJS

  Executive’s Initials

Page 6 of 8



--------------------------------------------------------------------------------

8.3. Negotiated Agreement. The terms of this Agreement are contractual, not a
mere recital, and are the result of mutual negotiations between the Parties.
Accordingly, no Party shall be deemed the drafter of this Agreement.

8.4. Severability. In the event that any provision of this Agreement should be
held to be void, voidable, unlawful, or for any other reason unenforceable, the
remaining provisions or portions of this Agreement shall remain in full force
and effect.

8.5. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the heirs successors and assigns of the Parties hereto and
each of them. In the case of the Company, this Agreement is intended to release
and inure to the benefit of the Company and the Company Parties.

8.6. Modifications. No modification, amendment, or waiver of any of the
provisions contained in this Agreement, or any future representation, promise,
or condition in connection with the subject matter of this Agreement, shall be
binding upon any Party to this Agreement unless made in writing and signed by
such Party or by a duly authorized officer or agent of such Party.

8.7. Accord and Satisfaction. This Agreement is intended to be final and binding
between the Parties hereto, and is further intended to be effective as a full
and final accord and satisfaction between them. Each Party relies on the
finality of this Agreement as a material factor inducing that Party’s execution
of this Agreement.

8.8. Headings. The descriptive headings of the paragraphs in this Agreement are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

8.9. Applicable Law; Venue. This Agreement shall be governed by the laws of the
State of California without taking into account conflict of law principles. Any
action to enforce, interpret or evade the terms of this Agreement shall be
exclusively brought in Orange County Superior Court.

8.10. Integration. This Agreement constitutes a single, integrated written
contract expressing the entire Agreement of the Parties concerning the subject
matter referred to his/herein. No agreements, representations, or warranties of
any kind whatsoever, whether express or implied in law or fact, have been made
by any Party to this Agreement, except as specifically set forth in this
Agreement. All prior and contemporaneous discussions, negotiations, and
agreements are merged and integrated into, and are superseded by, this
Agreement.

8.11. No Transfer/Assignment of Claims. Executive warrants and represents that
he/she has not assigned or transferred to any person or entity all or any part
of or any interest in any claim released under this Agreement.

 

   

    /s/ JJS

  Executive’s Initials

Page 7 of 8



--------------------------------------------------------------------------------

8.12. Knowing and Voluntary Agreement. Each Party acknowledges that he or it is
entering into this Agreement knowingly and voluntarily after having had an
opportunity to negotiate with regard to the terms of this Agreement, to receive
legal and other advice with regard to it, to carefully read and consider its
terms, and to make such investigation of the facts pertaining to the settlement
and this Agreement as such Party deems necessary or desirable.

8.13. Counterparts. This Agreement may be executed and delivered in any number
of counterparts or copies (“counterpart”) by the Parties to this Agreement. When
each Party has signed and delivered at least one counterpart to the other Party
to this Agreement, each counterpart shall be deemed an original and, taken
together, shall constitute one and the same Agreement, which shall be binding
and effective as to the Parties to this Agreement.

EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ AND VOLUNTARILY
SIGNED THIS AGREEMENT, THAT HE HAS HAD AN OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF HIS CHOICE, AND THAT HE SIGNS THIS AGREEMENT WITH THE INTENT OF
RELEASING IRVINE SENSORS AND THE COMPANY PARTIES FROM ANY AND ALL CLAIMS.

IN WITNESS WHEREOF, the Parties hereto have approved and executed this
Agreement, effective as of the Effective Date.

 

Executive:     Company:

/s/ JOHN J. STUART, JR.

   

/s/ BILL JOLL

John J. Stuart, Jr.     By:   Bill Joll Dated: OCTOBER 25, 2011     Its:  
President and CEO     Dated: OCTOBER 25, 2011

 

   

    /s/ JJS

  Executive’s Initials

Page 8 of 8